At issue in this matter is whether plaintiffs neck injury for which she underwent surgery on 3 September 1998 was causally related to an incident at work occurring on 30 July 1996. Because plaintiff is not represented by counsel, the Deputy Commissioner denied defendants request to take the depositions of Dr. Richard E. Frazier and Dr. Lucas J. Martinez. Instead, the parties stipulated to certain medical records which were submitted to the Commission.
However, based upon the importance of the expert opinions in determining this case, the Full Commission hereby ORDERS that the record be REOPENED for the submission of additional evidence relating to the opinions of Drs. Frazier and Martinez.
Toward this end, defendants are hereby ORDERD to submit to the Full Commission written questions for these physicians within THIRTY DAYS (30) of receipt of this Order. Upon submission of these questions by defendants, the Full Commission will then forward defendants questions along with questions arrived at by the panel to Drs. Frazier and Martinez.
No additional costs are assessed at this time.
                                S/______________ CHRISOPHER SCOTT COMMISSIONER
CONCURRING:
S/_______________ RENÉE C. RIGGSBEE COMMISSIONER
S/_______________ LAURA K. MAVRETIC COMMISSIONER